Citation Nr: 1143425	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  11-10 070	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION


The Veteran served on active duty from December 1945 August 1949. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over this appeal has since been transferred to the RO in Albuquerque, New Mexico.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent and credible evidence is against a finding that current COPD is related to service despite the Veteran's verified onsite participation at atmospheric nuclear testing during OPERATION CROSSROADS and despite his claimed exposure to asbestos serving as a gunner's  mate and seaman on naval ships during the late 1940's.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1153, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  VA thirdly has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board notes that in the current appeal there is no issue as to providing an appropriate application form or completeness of the application.  There is also no issue as to veteran status.

Next, the Board finds that written notice provided in November 2006 and April 2008, prior to the September 2008 rating decision, fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing the assignment of disability ratings and effective dates as required by the Court in Dingess, supra.  Furthermore, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and conducted all appropriate development including all needed development required by the M21-1MR for claims based on asbestos exposure and all development required by 38 C.F.R. § 3.311 for claims based on ionizing radiation exposure.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.  

Specifically, the record shows that VA obtained and associated with the claims file all identified and available in-service and post-service treatment records including the Veteran's service treatment records, service personnel records, and post-service records from the Albuquerque VA Medical Center.  

The Board notes that VA treatment records make reference to the Veteran's receipt of private treatment.  Moreover, in May 2008 the claimant provided the RO with an authorization to obtain his private treatment records from yet another physician.  However, the claims file does not contain any private treatment records.  Nonetheless, the Board finds that a remand is not required to request these records because the Veteran did not provide the RO with authorizations to obtain the records from the private healthcare providers identified in his VA treatment records and the authorization he provided VA did not contain that physician's address.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence."); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").

As to the development required by 38 C.F.R. § 3.311 for claims based on ionizing radiation exposure, the Board notes that COPD is not one of the specifically enumerated diseases.  Therefore, the Board finds that VA had no duty to undertake the development outlined in 38 C.F.R. § 3.311.

While the Veteran was not provided a VA examination in connection with this claim, the Board finds that a remand for a VA examination is not required when, as in this appeal, the service treatment records are negative for the diagnosed disorder, the record is negative for the claimed disorder for five decades after the claimant's separation from active duty, and the Board does not find the lay statements from the Veteran and others regarding a diagnosis or continuity of symptomatology competent and credible evidence for reasons that will be explained below.  See 38 U.S.C.A. § 5103A(d); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A conclusory, generalized, lay statement that an event in service caused the claimant's current condition, is insufficient, by itself, to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d. 1274 (Fed. Cir. 2010).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran contends that his COPD was caused by his exposure to ionizing radiation during OPERATION CROSSROADS.  In the alternative, he asserts that it was caused by his exposure to asbestos serving as a gunner's mate and seaman on naval ships during the late 1940's.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to disease or injury caused by the alleged radiation exposure, service connection may also be established in one of two other ways.  Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994).  First, if a Veteran participated in service in a radiation-risk activity (as defined by statute and regulation) and, after service, developed one of the specifically enumerated cancers, it will be presumed that the cancer was incurred in-service.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  The list of the specifically enumerated cancers are as follows:  (i) Leukemia (other than chronic lymphocytic leukemia); (ii) Cancer of the thyroid; (iii) Cancer of the breast; (iv) Cancer of the pharynx; (v) Cancer of the esophagus; (vi) Cancer of the stomach; (vii) Cancer of the small intestine; (viii) Cancer of the pancreas; (ix) Multiple myeloma; (x) Lymphomas (except Hodgkin's disease); (xi) Cancer of the bile ducts; (xii) Cancer of the gall bladder; (xiii) Primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) Cancer of the salivary gland; (xv) Cancer of the urinary tract; (xvi) Bronchiolo-alveolar carcinoma; Note: For the purposes of this section, the term "urinary tract" means the kidneys, renal pelves, ureters, urinary bladder, and urethra; (xvii) Cancer of the bone; (xviii) Cancer of the brain; (xix) Cancer of the colon; (xx) Cancer of the lung; and (xxi) Cancer of the ovary. 

The list of the specifically enumerated radiation-risk activities include: onsite participation at atmospheric nuclear tests including OPERATION CROSSROADS; participation in the occupation of Hiroshima or Nagasaki, Japan during specific periods of time; and service at specific nuclear weapons production facilities.  38 C.F.R. §§ 3.309(d)(3). 

Second, if a Veteran was exposed in service to ionizing radiation and, after service, developed one of the specifically enumerated diseases within a period specified for each by law, then his claim is referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in-service.  38 C.F.R. § 3.311.  The list of the specifically enumerated diseases are as follows:  (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  

As to disease or injury caused by the alleged asbestos exposure, the Board notes that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases, but only special guidelines for developing these claims.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Radiation Presumption

The Veteran claims that his COPD was caused by exposure to ionizing radiation while on active duty.  Moreover, the record verifies that he had one of the specifically enumerated radiation-risk activities - onsite participation at atmospheric nuclear testing during OPERATION CROSSROADS.  

However, the Board notes that COPD is not one of the specifically enumerated cancers listed at 38 C.F.R. § 3.309(d) or one of the specifically enumerated radiogenic diseases listed at 38 C.F.R. § 3.311.  Therefore, the board finds that service connection for COPD based on the presumptions found at 38 C.F.R. § 3.309(d) must be denied and 38 C.F.R. § 3.311 is inapplicable to the current claim.  38 U.S.C.A. §§ 1110, 1131.

Accordingly, the Board will next consider whether the Veteran is entitled to service connection for his COPD on a direct basis, including whether it is due to his claimed asbestos exposure.  Combee, supra.

Direct Service Connection

As to service incurrence under 38 C.F.R. § 3.303(a), service personnel records show that the Veteran served on the U.S.S. Geneva and U.S.S. Rendova while on active duty in the late 1940's and his duties during this time including serving with the ammunition disposal unit.  They also show that his rating was seamen and later gunner's mate.  The Board also finds that the Veteran is both competent and credible to report on what he can see and feel such as being exposed to fibers from insulation that came off of pipes and fire proof material while serving on these naval ships during the late 1940's.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also finds that the Veteran is both competent and credible to report on what he can see and feel such as having problems with a cough and breathing while on active duty and since that time even when not documented in his service treatment records.  Id.  The Board also notes that September 1946 service treatment records show the Veteran being sent for observation by the radiological safety section after drinking water from a barrel that may have been contaminated by radiation.

However, the September 1946 service treatment records, as well as the subsequent August 1947 and August 1949 separation examinations, were uniformly negative for complaints or treatment for symptoms of and/or a diagnosis of COPD.  In fact, when examined for separation in August 1947 and August 1949, examinations of the lungs, including chest x-rays, were negative.

As to the lay claims, the Board finds that finding that the fibers that the claimant saw were asbestos and diagnosing COPD requires special medical training and/or equipment that the Veteran does not have and therefore it is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since layperson are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions found in the record that the Veteran was exposed to asbestos and had COPD while on active duty is not competent evidence.  Routen, supra; See also Bostain, supra. 

Give the above, the Board also finds more compelling the service treatment records, including the August 1947 and August 1949 separation examinations, which are negative for complaints and/or treatment for or a diagnosis of COPD while on active duty than any lay claims found in the record regarding the claimant having symptoms off and/or a diagnosis of this disorder while on active duty.  See Maxson, supra; Forshey, supra.  

Accordingly, entitlement to service connection for COPD based on in-service incurrence must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board notes that the post-service record does not document the Veteran's complaints and/or treatment for COPD until 2004.  However, the Board also notes that a September 2004 VA treatment record memorializes the Veteran's claim to his treating healthcare provider that he had had COPD since 1999.  Therefore, for the purpose of this decision the Board will accept 1999 as the date that the claimant was first diagnosed with COPD.  Nonetheless, the Board finds that the length of time between the Veteran's separation from active duty in 1949 and his first being diagnosed with COPD in 1999 is compelling evidence against finding continuity.  Put another way, the fifty year gap between the Veteran's discharge from active duty and the first evidence of the claimed disorder weighs heavily against his claim.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems coughing and breathing while on active duty and since that time even when not documented in his medical records.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about the claimant coughing and appearing to have trouble breathing.  Id.

However, upon review of the claims file, the Board finds that the Veteran's and his representative's assertions that the claimant has had his current COPD since service are not credible.  In this regard, the Veteran and his representative's claims are contrary to what is found in the service and post-service medical records include the reports that the claimant worked post-service for 40 to 45 years in a lead refinery.  

In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorder for five decades following his separation from active duty, than any claims by the Veteran and his representative to the contrary.  Therefore, entitlement to service connection for COPD based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's COPD and an established injury, disease, or event of service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

As to the Veteran and his representative's assertions that the claimant's COPD was caused by his military service, including his verified radiation exposure and alleged asbestos exposure, the Board finds that this condition may not be diagnosed by its unique and readily identifiable features because special equipment and testing is required to diagnose it and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that this disorder was caused by his service is not competent evidence.  Routen, supra; see also Bostain, supra.  

Based on the discussion above, the Board finds that service connection for COPD is not warranted based on the initial documentation of the disability after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for COPD.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for COPD is denied. 


REMAND

As to the claim of service connection for PTSD, the Veteran was afforded a VA examination in November 2010.  Moreover, the VA examiner provided the Veteran with an Axis I diagnosis of PTSD.  The examiner also opined that the diagnosis of PTSD was subclinical and opined that the diagnosis did not meet the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV) criteria for a diagnosis of PTSD.  

However, the examiner did not provide any rationale for these later opinions.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Therefore, the Board finds that a remand is required to obtain this rational.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1. The RO/AMC should obtain an addendum to the November 2010 VA examination by the same examiner if available or another examiner if he is not available.  The claims file should be provided to the examiner in connection with the addendum.  After a review of the record on appeal, the examiner should provide VA with a detailed explanation of whether or not the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  If PTSD is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD was caused by his verified stressor of being present during OPERATION CROSSROADS.

In providing an answer to the above question, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

2. The RO/AMC should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


